Exhibit Internap Drives Record Fourth Quarter and Full-year 2007 Results · Record revenue of $235.9 million for 2007, an increase of 30.1 percent over 2006; · Added 259 net new customers in the fourth quarter; · GAAP net income of $6.3 million or $0.13 per fully diluted share for fourth quarter of 2007 (including $3.4 million income tax benefit); · Fourth quarter adjusted EBITDA margin(1) of 18.1 percent; and · Announces a 5-year $40 million expansion of existing contract with Softlayer. ATLANTA, GA – (February 28, 2008) Internap Network Services Corporation (NASDAQ: INAP), a global provider of fast, reliable, end-to-end Internet business solutions, today reported strong fourth quarter and full year 2007 results, delivering record revenue and the fifth consecutive quarter of adjusted EBITDA margin(1) improvement.GAAP net income for the fourth quarter totaled $6.3 million or $0.13 per fully diluted share.Fourth quarter net income included a benefit as Internap recognized accumulated net operating loss carry-forwards to offset taxable income. “Internap had a strong 2007, posting significant accomplishments both financially and operationally,” said James P. DeBlasio, chief executive officer of Internap.“Financial highlights included 30 percent annual revenue growth, record fourth quarter and full-year revenue and net income, and sizable margin improvement.Operationally, we entered the CDN business through our acquisition and integration of VitalStream Holdings, sharply increased our customer count and significantly increased the scale of our business by expanding the global capacity of our data centers and IP network.As we enter 2008, Internap’s strategic position in fast-growing markets combined with our unique bundled services approach positions the company for robust growth and increasing levels of margin contribution as we continue our focus on highly profitable growth.” Revenue for 2007 was $235.9 million, up $54.5 million, or 30.1 percent compared to 2006.Fourth quarter 2007 revenue totaled $63.0 million, an increase of 28.6 percent over the same quarter last year.Year-over-year revenue growth was driven by a substantial increase in Internap’s data center services segment, core managed IP services, and the addition of Internap CDN services through the February 2007 acquisition of VitalStream Holdings, Inc.Strong demand, along with expanding owned-site and partner-site colocation footprints, benefited data center services revenue in 2007.Steady IP traffic growth and slower pricing declines drove IP services revenue in the fourth quarter and over the entire year.Sequential and year-over-year declines in other revenue were attributable to the planned wind-down of resold CDN services and equipment. For the full-year 2007, net loss was $4.2 million or $0.09 per fully diluted share down from net income of $3.7 million or $0.10 per diluted share relative to the full-year 2006.The net loss for 2007 includes $13.0 million in one-time charges and a $3.1 million net income tax benefit.Fourth quarter 2007 net income was $6.3 million or $0.13 per share and included a net tax benefit of $3.4 million.The tax benefit was recognized in the quarter as the company determined that its UK subsidiary had demonstrated consistent profitability and could therefore begin to use accumulated net operating loss carry-forwards.Normalized net income (1), which excludes the impact of stock compensation expense and items that management considers non-recurring, totaled $17.4 million in 2007, an increase of 75.7 percent over 2006.On a fully-diluted share basis, normalized net income per share (1) was $0.37, an increase of $0.09 or 32.1 percent year over year. 1 Adjusted
